Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending, claim 1 has been amended, and claims 2- 6 have been newly added.
	In light of Terminal Disclaimer of 04-20-2022, the double patenting rejection of claims has been withdrawn.
	In light of Applicant’s amendment  to the claim, objection and  112 (b) rejection of the claim have been withdrawn. 

EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Dinnatia Doster-Green  (Reg. No. 45268),  on 04-26-2022 .

In claim 1, amend the line 12 as follows:
… based on DNA sequence code, to obtain a second dataset, wherein [[that]] the transforming maintains a…

In claim 4, amend the line 17 as follows:
… based on DNA sequence code, to obtain a second dataset, wherein [[that]] the transforming maintains a…


Allowable Subject Matter
Claim 1 would be allowable if overcomes the double patenting and 112(b) rejections and objection of the claim. 
The following is an examiner’s statement of reasons for allowance:
	The prior art Ahn (US Publication No. 2004/0153255) of record discloses, an apparatus and a method for encoding a DNA sequence comprises: a comparative unit aligning a reference sequence having known DNA information with a subject sequence to be encoded and extracting a difference between the reference sequence and the subject sequence; a conversion unit converting information of the extracted difference between the reference sequence and the subject sequence into a string of predetermined characters; a code storage unit storing predetermined conversion codes that correspond to the individual characters; and an encoding unit encoding the individual characters that make the string of the characters using the conversion codes.
	The prior art Deonarine et al. (US Publication No. 2018/0046766) of record discloses, a system and method which facilitate the public or private exchange of biomedical information (for example, such as DNA sequence information and ontological data), either anonymously or otherwise, without concerns for security, privacy violations, or information being released to incorrect destinations. It can be used with medical software, diagnostic equipment, DNA sequencing machines, and similar devices for tracking, encoding, anonymizing, transmitting, and securing medical information which can occur during a disease transmission event in an outbreak, or medical events involved in managing an outbreak.
	The prior art Lyons (US Publication No. 2018/0173849) of record discloses, a system and  method, comprising displaying indicia, broadcasting data, or transmitting instructions, to solicit collection of or to access data uniquely representative of, or uniquely indicating, one or more digitally-input synthetic DNA design parameters; establishing direct or indirect communication access and linkage between the terminal and either (a) a store at the terminal, or (b) the at least one remote computer(s), on which are stored, or by which access is available to receive: data representative of an entire synthetic DNA sequence of a DNA library, the synthetic DNA sequence being calculated based on the one or more DNA design parameters; and data representative of an entire synthetic DNA barcode sequence that is calculated based on the calculated synthetic DNA sequence. A terminal, system and computer-readable medium are also provided. 
	The prior art Bolle et al. (US Patent No. 6,836,554) of record discloses, a technique employs signal scrambling and morphing techniques to intentionally distort the original biometrics signal in a non-invertible fashion. If the security is compromised, the system can cancel a particular distortion and reacquire the signal with a new distortion function. This provides functionality as good as non-biometric authentication methods in terms of their power of revocation.
	The prior art Polcha et al. (US Publication No. 2006/0136743) of record discloses, an access control method achieves enhanced security and accuracy compared with other systems through recognition of one or more distorted biometrics. The method includes detecting a distorted biometric for input into an identification system, comparing the distorted biometric to one or more distortion patterns, and controlling access to a restricted item based on results of the comparison. The biometric may be an eye pattern, a fingerprint or palm print, a voice print, a handwriting sample, a DNA sample, a facial image, or any other type of characteristic or behavioral attribute of a person. The biometric may be distorted in any one of a variety of ways for comparison to previously enrolled biometrics which have been distorted using the same or similar element. A system and program embodied within a computer-readable medium performs the steps of the method.
	However, prior arts taken singly or in combination, fail to anticipate or render the following limitation: generating, by the processor, a first dataset from a plurality of fuzzy data values based on the DNA sequence code, wherein each fuzzy data is transformed into a data value and at least one range value to obtain respective data values and range values, and wherein the respective data values and range values are arranged in at least two data series of the first dataset, respectively; transforming using a cryptographic function, by the processor, the first dataset, which is based on the DNA sequence code, to obtain a second dataset, wherein the transforming maintains a relationship of the respective data values and the range values arranged in the at least two data series; encrypting, by the processor, the second dataset; storing the encrypted second dataset into a database that includes one or more biometric identifiers (as claimed in claims 1 and 4).
Claims are allowable in light of the above limitations when in combination with remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437